Title: To George Washington from Henry Knox, 21 July 1792
From: Knox, Henry
To: Washington, George



Sir
War department July 21st 1792

I have the honor to inform you that General Wayne in his letter of the 13th instant from Pittsburg says.
“There are no traces of hostile Indians to be discovered upon the borders of the frontiers—all is quiet—and the farmers are assiduously employed in harvesting their hay and grain which I hope they will effect in safety.”
The advance of his troops had not then arrived—but I Estimate by the 28th he would have collected nearly five hundred—including Stakes horse.
Captain Mills will march a detachment from Trenton on the 23d of the following description.


Capt. Mills’s
{
 Ensign Turners detachmt from
Massachusetts
34.


company
Ensign Drakes
Connecticut
25.



detachment from Philadelphia

 36 






95.


Captain Guions Company

95.


Captain Rodgers’s detachment Cavalry

 40 






230


Captain Ballard Smith is marching from Richmond about one hundred and ten—Recruits.
Major Rudulph is ordered to muster and accelerate the recruits from Fredericksburg—Alexandria, Winchester and Hagers Town to the amount of Two hundred and fifty.
The four rifle companies raising on the South Western frontiers of Virginia—to wit—Thomas Lewis Howell Lewis Alexander Gibson & William Preston’s have not succeeded greatly I estimate them at about two hundred at present—and they are ordered to repair to Point Pleasant at the mouth of the great Kenhawa.
As soon as a sufficient number of Recruits shall be assembled at any rendezvous they shall be marched.

 I have the honor to enclose an extract of a letter from Brigr General Wilkinson of the 12th of the last Month.
In addition to which I am informed by Mr Hodgdon who has arrived here, that Colonel Hardin and Major Trueman had gone forward with the pacific measures, but he did not recollect the date but I judge they left Fort Washington about the twentieth of May.
 They were to proceed upon Harmers trace to a given point then to seperate—Hardin to St Dusky and Trueman to the Miami of Lake Erie.
It would seem to be fair to conclude that the peace of the frontiers is owing to the pacific overtures.
 That these overtures should succeed is devoutly to be desired—For if any Credit is to be given to the enclosed account signed by a Lieutenant Colonel Phillips, it will be difficult to keep the peace with the Creeks—This is all I know upon the subject.
 Major Gaither will depart the next week, and I will charge him most strongly to keep the peace.
 Major Sargent declines the office of Adjutant and Inspector assigning as a reason that the office is not attended with Rank He hints at a Brigadiers rank but I suppose he would be content with that of Lieutenant Colonel.
I know not at present whom to suggest for his successor. If you should think of any suitable person for this important office, I humbly request that you would appoint him—Brigadier Wilkinson has arisen in my mind as the most suitable—his punctuality rank and activity combined would perhaps give more vigor to discipline than any other person—But I presume he would not accept the office to the prejudice of his command.
Two Captains have been ejected [from] the army at Fort Washington. for inebriety—One, Capt. McPherson was persuaded to resign—Captain Platt cashiered—I have transmitted the proceedings of the Court Martial to General Wayne for his approbation. I have the honor to be Sir—with perfect respect Your obedient servant

H. KnoxSecy of War
 
